Case 6:20-mc-00009-JDK Document 11 Filed 07/01/20 Page 1 of 4 PageID #: 79



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 IN THE MATTER OF                               §
                                                §      Case No. 6:20-mc-9-JDK
 JASON LEE VAN DYKE                             §
                                                §

     MOTION FOR PERMISSION TO USE CM/ECF ACCOUNT IN RELATED CASE
                     AND FOR CLARIFYING ORDER

       Jason Lee Van Dyke (“Movant”) moves this Court for permission to utilized his

 CM/ECF account to represent himself as a pro se party in Case No. 4:20-mc-00091-ALM in

 this district. Plaintiff also seeks a clarifying order. As grounds therefore, Movant states as

 follows:

                                           I.       FACTS

1.     On June 12, 2020, this Court entered an order imposing reciprocal discipline on

      Respondent in this district. Under the terms of the Court’s order, Movant was permitted

      to retain his CM/ECF account in this district for the purpose of representing himself as a

      pro se Plaintiff in two cases: 4:18-cv-247 and 4:19-cv-786. Movant also understood that

      he could utilize his CM/ECF login for the purpose of bringing various matters to the

      attention of the Court in this matter.

2.     During that time, there has been a lengthy discovery dispute in 4:18-cv-247. The nature

      of the dispute is multiple deposition notices issued by the Defendant in that case to take

      the deposition of James McGibney in or around Austin, Texas. After moving to quash

      the subpoena in Case No. 4:18-cv-247, the motion was denied by Judge Mazzant on the

      basis that it should have been filed in Western District of Texas. Mr. McGibney

      proceeded to do so and the case was assigned Case No. 1:20-mc-657 in the U.S. District
Case 6:20-mc-00009-JDK Document 11 Filed 07/01/20 Page 2 of 4 PageID #: 80



     Court for the Western District of Texas.

3.    Movant, who has obeyed Local Rule AT-7(e) in that district, but has not been notified

     of any disciplinary proceedings in that district, filed a response in support of Mr.

     McGibney’s motion in that district. Mr. Retzlaff, despite being represented by Mr.

     Jeffrey Dorrell, proceeded to file a number of immaterial, impertinent and scandalous

     letters concerning both Movant and Mr. McGibney in that proceeding. Mr. Retzlaff also

     attempted an “end run” around the scheduling order in the underlying case by causing a

     subpoenas to be issued for GoDaddy.com L.L.C. This resulted in Movant filing a motion

     to strike, a motion to quash, and ultimately, a motion for sanctions against Mr. Retzlaff.

     In the interest of full disclosure to this Court, a copy of all of Movant’s filings in that

     case are attached as follows:

     Exhibit 1:       Response in Support of Motion to Quash

     Exhibit 2:       Motion to Strike

     Exhibit 3:       Motion to Quash Subpoena

     Exhibit 4:       Motion for Sanctions

     Exhibit 5:       Corrected Certificate of Service

4.    Although he has not been disciplined in that jurisdiction, these actions by Movant

     resulted in the entry of an order by Magistrate Judge Mark Lane which is attached hereto

     as Exhibit “6”. Based upon the content of Section III of that order, Plaintiff immediately

     appealed it to the district judge. See Exhibit “7”. On the same date that Magistrate

     Judge Lane entered this order, the case was transferred back to this district. It has been

     assigned Case No. 4:20-mc-00091 in this district.
Case 6:20-mc-00009-JDK Document 11 Filed 07/01/20 Page 3 of 4 PageID #: 81



                                        II.    ARGUMENT

5.    Movant has been prohibited from utilizing his ECF login in this district except for the

     purpose of litigating the cases reference in paragraph one above. However, he has not

     been granted permission to utilize his ECF login in this district for the purpose of

     participating in Case No. 4:20-mc-00091, which is directly related to 4:18-cv-247.

     Movant requests permission from this Court to utilize his existing ECF login for the

     purpose of participating in that proceeding.

6.    Movant was under the impression that this Court’s order imposing reciprocal discipline

     applied to Movant’s actions in this district. Movant apologizes to the Court if it did not

     intend for this to be the case. Movant fully intends to obey all orders of this Court and, if

     this Court intended to impose a blanket prohibition on Movant from utilizing his ECF

     login in other districts, Movant did not understand that to be the case. Movant

     understood this Court’s order as applying to his ECF login in this district and, due to the

     confusion that was caused by this Court’s order in the Western District of Texas,

     Movant requests that this Court enter a clarifying order.

                                             III. PRAYER

7.    Movant prays that this Honorable Court enter an order permitting him to utilize his

     existing ECF login to participate in Case No. 4:20-mc-00091 in this district. Movant

     also asks for clarification as to the terms and conditions of the use of ECF by this Court

     to pro se filings in other districts.
Case 6:20-mc-00009-JDK Document 11 Filed 07/01/20 Page 4 of 4 PageID #: 82



                                       Respectfully submitted,

                                       /s/ Jason Lee Van Dyke
                                       Jason Lee Van Dyke
                                       PO Box 2618
                                       Decatur, TX 76234
                                       P – (940) 305-9242
                                       E – jasonleevandyke@protonmail.com
